Hooper, J.
The motion for a new trial filed by the plaintiff in error was overruled August 23, 1932, and the certificate of the trial judge to the bill of exceptions is dated September 13, 1932. It does not affirmatively appear from the record that the bill of exceptions was tendered on a date prior to that of the judge’s certificate, and the bill of exceptions does not allege that it was tendered within the time required by law, and it will therefore be presumed that the certificate bears the date of presentation, which was more than 20 days after the date of the order overruling said motion. The motion to dismiss the bill of exceptions must therefore be sustained. See Jones v. State, 146 Ga. 8 (2) (90 S. E. 280).

Writ of error dismissed.


Broyles, O. J., and MacIntyre, J., conciw.